Citation Nr: 0404288	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
compression fracture, L1-2, with low back pain and arthritis, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1976.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Columbia, South Carolina and Nashville, 
Tennessee Regional Offices (ROs).  By a rating action of 
March 2002, the Columbia, South Carolina RO denied the 
veteran's claim for a rating in excess of 50 percent for his 
service-connected back disorder.  Subsequently, in a rating 
action of March 2003, the Nashville, Tennessee RO denied the 
veteran's claim for a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).  The veteran timely perfected an appeal of 
both decisions.  The Nashville, Tennessee Regional Office 
currently has jurisdiction over this case.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Increased rating for residuals of compression fracture, L1-2, 
with low back pain and arthritis.  The Board notes that 
service connection was originally granted in April 1976 for 
residuals, compression fracture, L1-2, with low back pain; 
and, the veteran's service-connected disability was 
originally evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (Vertebra, fracture of, 
residuals).  VA treatment records, dated from August 1992 to 
August 1993, reflect complaints of radiating pain down the 
right leg and foot.  And, x-ray study of the lumbar spine 
revealed moderate degenerative disc disease at the L1-L2 
level.  Based on those findings, in a rating action of 
November 1993, the RO reevaluated the veteran's back 
disorder, adding arthritis as part of the disability, and 
assigned a 50 percent disability rating, effective August 21, 
1992.  The RO stated that the veteran's neurological symptoms 
were evaluated as 40 percent disabling and that an additional 
10 percent was added for demonstrable deformity of the L2 
vertebral body due to the compression fracture.

Private treatment reports, dated from 1999 through 2002, 
reflect ongoing evaluation and treatment for complaints of 
increased low back pain.  The medical evidence of record 
indicates that the veteran underwent diagnostic imaging of 
his lumbosacral spine in September 1999, which showed 
moderate to severe bilateral neural foraminal stenosis at L4-
L5 level, secondary to facet joint hypertrophy and a broad 
based disc bulging.  Also, at the L3-L4 level, there broad 
based disc bulging, L3-L4 level facet joint hypertrophy was 
also noted.  The veteran received lumbar epidural steroid 
injections.  

The criteria for evaluating intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 were changed 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The revised diagnostic code now provides 
for the evaluation of intervertebral disc syndrome (pre-
operatively or post- operatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  The timing of this change in 
the regulations requires the VA to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation; and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 3-2000 (Apr. 10, 000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  For any date 
prior to September 23, 2002, the revised regulation cannot be 
applied.

Similarly, regulatory changes have amended the rating 
criteria for evaluating back disabilities in general.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003).  This amendment became 
effective September 26, 2003.  Id. Therefore, the RO must 
evaluate the appellant's claim for an increased rating from 
September 26, 2003, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  For 
any date prior to September 26, 2003, the revised regulation 
cannot be applied.  

Additional development of the medical evidence is required as 
a result of the changes in the rating criteria.  The Board 
finds that giving the veteran another opportunity to appear 
for VA neurological and orthopedic examinations would be 
appropriate because the record does not contain a current 
examination that takes into account the new criteria.  The 
examinations should evaluate the veteran's symptomatology in 
terms pertinent to the rating criteria that were in effect 
when the veteran filed his claim, as well as the rating 
criteria as amended during the pendency of his appeal.

The Board also finds that further development is warranted to 
comply with the duty to assist provisions of the Veterans 
Claims Assistance Act of 2000.  The Board acknowledges the 
development efforts of the RO as demonstrated by providing 
the veteran with the November 2002 VA orthopedic examination, 
the most current examination of record.  However, the VA 
examination report failed to reflect appropriate range of 
motion or neurological findings pertaining to the lumbar 
spine.  And, although the veteran related significant pain, 
the VA examiner did not consider the effects and the extent 
of functional loss due to pain, and, therefore, provided 
insufficient evidence to determine proper rating.  See DeLuca 
v. Brown, 8 Vet. App. at 204-7.  Moreover, the examination 
report noted that the veteran's claim folder was not 
available for review by the VA examiner prior to the 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (the duty to assist may include an examination "which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Therefore, inasmuch as there is 
insufficient medical evidence to decide the claim, the 
veteran should be afforded another VA examination.  

Entitlement to a TDIU.  The veteran also seeks entitlement to 
a total rating based on individual unemployability.  The 
veteran's application for TDIU was received in October 2002.  
Submitted in support of his claim was a statement of 
disability from the Office of Personnel Management, dated in 
May 2002, wherein it was reported that the veteran had had 
excessive absence from his route as a letter carrier and he 
had been unable to perform his duties; as a result, other 
employees were required to perform his work.  It was further 
determined that reasonable accommodations could not be made.  
Subsequently received in February 2003 was VA Form 21-4192, 
request for Employment Information in Connection with claim 
for Disability benefits, from the United States Postal 
Service, wherein it was reported that the veteran was in 
receipt of disability retirement effective April 8, 2002.  

The Board observes that the veteran's service-connected back 
disorder is his only service-connected disability.  And, 
while the veteran has been examined by VA on a number of 
occasions in connection with his service-connected low back 
disorder, there is no opinion of record that addresses the 
impact of this disorder on his ability to obtain and retain 
substantially gainful employment.  In adjudicating a total 
rating claim the Board may not reject the veteran's claim 
without producing evidence as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that will produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims specifically stated that VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, 7 Vet. App. 
at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538 and Obert v. 
Brown, 6 Vet. App. 532 (1993).  Hence, the RO should obtain a 
medical opinion as to whether the veteran's service-connected 
low back disorder renders him unable to obtain or retain 
substantially gainful employment.  

As is evident, the veteran's claim for TDIU is inextricably 
intertwined with the claim of entitlement to a rating in 
excess of 50 percent for service-connected back disability.  
Whether the veteran meets the percentage criteria for TDIU or 
is otherwise unemployable depends on the results of the 
examination the veteran is to be afforded.  Thus, these 
claims should be adjudicated simultaneously.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, and to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
ask whether he has received treatment for 
his low back disorder since November 
2002.  If so, the RO should obtain 
request copies of all previously 
unobtained medical records.  Any and all 
VA treatment records not already on file 
must be obtained regardless of whether 
the veteran responds to the foregoing 
request.

2.  Thereafter, the RO should arrange for 
the veteran to be scheduled for 
orthopedic and neurological examinations 
to obtain medical opinions concerning the 
current severity of his service-connected 
residuals of compression fracture of L1-
2, with low back pain and arthritis.  The 
claims folders and a copy of this REMAND 
must be made available to the examiners 
for a review of his pertinent medical 
history.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  

The orthopedic examiner should provide 
responses to each of the following 
questions:

?	Does the veteran have limitation of 
motion in his lumbar spine as a 
residual of his compression fracture 
and arthritis?  If so, is it slight, 
moderate, or severe?

?	Is there listing of his whole spine 
to the opposite side, a positive 
Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of the 
joint space, abnormal mobility on 
forced motion, or muscle spasm on 
extreme forward bending?

?	Does the veteran have weakened 
movement, premature/excess 
fatigability, or incoordination?  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
as a consequence of these symptoms, 
over and beyond the limitation of 
motion objectively demonstrated.

?	Does the veteran have pain/painful 
motion that could significantly 
limit his functional ability during 
flare-ups or when his lumbar spine 
is used repeatedly over a period of 
time?  These determinations also 
should, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis that he has as 
a consequence.

?	What effect does the veteran's 
service-connected low back disorder 
have on his ability to obtain and 
sustain gainful employment?

The neurological examiner should provide 
responses to each of the following 
questions:

?	Does the veteran experience 
recurring attacks of intervertebral 
disc syndrome referable to his 
service-connected back disability 
(as opposed to unrelated causes)?  
If so, does he have intermittent 
relief between these attacks and to 
what extent?  Also, does he 
experience incapacitating episodes 
and, if so, discuss the total 
duration of them.

?	Is there evidence indicating the 
veteran has radiculopathy with 
characteristic pain attributable to 
his service-connected back 
disability?  Does he have 
demonstrable muscle spasm or any 
other neurological findings 
appropriate to the site of the 
diseased disc?

?	What effect does the veteran's 
service-connected low back disorder 
have on his ability to obtain and 
sustain gainful employment?

3.  The RO must then readjudicate the 
claims for a higher rating for the lumbar 
spine disorder and TDIU in light of the 
additional evidence obtained.  The RO's 
readjudication also should consider the 
potential applicability of the changes in 
the rating criteria as of September 23, 
2002 and September 26, 2003.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given time to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



